Exhibit 10.3

Execution Version

 

 

AMENDMENT NO 4. TO CREDIT AGREEMENT

Dated as of October 3, 2013

among

JARDEN CORPORATION,

as the US Borrower,

JARDEN LUX HOLDINGS S.à r.l., JARDEN LUX S.à r.l. and JARDEN LUX FINCO S.à r.l.,

collectively, as the Luxembourg Borrower,

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent,

and

THE LENDERS AND L/C ISSUERS PARTY HERETO

 

 

BARCLAYS BANK PLC,

as Sole Lead Arranger and a Joint Book-Running Manager,

J.P. MORGAN SECURITIES LLC, SUNTRUST ROBINSON HUMPHREY, INC., WELLS FARGO
SECURITIES, LLC, DEUTSCHE BANK SECURITIES INC., and CREDIT SUISSE SECURITIES
(USA) LLC

as Joint Book-Running Managers,

JPMORGAN CHASE BANK, N.A., SUNTRUST BANK, WELLS FARGO BANK, N.A., SOVEREIGN
BANK, N.A., HSBC BANK USA, N.A., and CREDIT SUISSE SECURITIES (USA) LLC

as Co-Documentation Agents,

and

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent



--------------------------------------------------------------------------------

AMENDMENT NO. 4 TO CREDIT AGREEMENT

This AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of October 3, 2013 (this
“Amendment”), among JARDEN CORPORATION, a Delaware corporation (the “US
Borrower”), JARDEN LUX HOLDINGS S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the Grand
Duchy of Luxembourg, having its registered office at 560A, rue de Neudorf,
L-2220 Luxembourg, registered with the Luxembourg Trade and Companies Register
under number B 152.067, having a share capital of EUR 35,000, JARDEN LUX S.à
r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office at 560A, rue de Neudorf, L-2220 Luxembourg, registered with
the Luxembourg Trade and Companies Register under number B 152.079, having a
share capital of EUR 17,500 and JARDEN LUX FINCO S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand Duchy of Luxembourg, having its registered office at 560A, rue de
Neudorf, L-2220 Luxembourg, registered with the Luxembourg Trade and Companies
Register under number B 152.080, having a share capital of EUR 12,500
(collectively, the “Luxembourg Borrower” and, together with the US Borrower, the
“Borrowers”), BARCLAYS BANK PLC, as administrative agent and collateral agent
for the Lenders and the L/C Issuers (in such capacities, together with any
successor in such capacities, the “Administrative Agent”) and each Lender party
hereto, amends certain provisions of the CREDIT AGREEMENT, dated as of March 31,
2011 (as amended by Amendment No. 1 to Credit Agreement, dated as of
February 24, 2012, as amended by Amendment No. 2 to Credit Agreement, dated as
of March 22, 2013, as amended by Amendment No. 3 to Credit Agreement, dated as
of September 3, 2013, and as further amended, supplemented, restated and/or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, the Lenders and the L/C Issuers party thereto from time to time and
the Administrative Agent.

Unless otherwise specified herein, all capitalized terms used in this Amendment
shall have the meanings ascribed to such terms in the Credit Agreement.

WITNESSETH:

WHEREAS, pursuant to, and subject to the terms and conditions of,
Section 2.01(c) (Facilities Increase) of the Credit Agreement, the Borrower
Representative has requested on behalf of the US Borrower an increase (the
“Third Facilities Increase”) in the aggregate principal amount of the Tranche B
Term Loan Facility to be effectuated by the disbursement of an additional Series
of Tranche B Term Loans to the US Borrower in an aggregate principal amount of
$750,000,000 (the “Tranche BI Term Loans”);

WHEREAS, certain existing Lenders holding Tranche B Term Loans and certain other
Persons as provided herein have committed to participate in the Tranche B1 Term
Loans in the amount notified to such Person by the Administrative Agent (but in
no event greater than the amount such Person committed to make as Tranche B1
Term Loans) by forwarding their commitment thereof to the Administrative Agent
in accordance with Section 2.01(c) (Facilities Increase) of the Credit Agreement
(collectively, the “Tranche B1 Term Loan Lenders”);

WHEREAS, in connection with its incurrence of the Tranche B1 Term Loans, the US
Borrower intends to acquire (the “Acquisition”) all of the equity interests of
Yankee Candle Investments LLC, a Delaware limited liability company;

WHEREAS, the Borrowers desire to amend certain provisions of the Credit
Agreement as more fully described herein; and

 

2



--------------------------------------------------------------------------------

WHEREAS, the Borrowers, each Guarantor party to the Guarantor Consent (as
defined below), the Lenders executing this Amendment and the Administrative
Agent agree, subject to the limitations and conditions set forth herein, to
amend certain provisions of the Credit Agreement, in each case, as more fully
described herein (the Credit Agreement as amended hereby, the “Amended Credit
Agreement”);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Certain Amendments to the Credit Agreement. As of the Fourth
Amendment Effective Date (as defined below), and subject to the satisfaction of
the conditions set forth in Section 3 (Conditions to Effectiveness) hereof:

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the following definitions in such Section 1.01 in the appropriate
place to preserve the alphabetical order of the definitions in such
Section 1.01:

“Fourth Amendment” means that certain Amendment No. 4 to this Agreement, dated
as of October 3, 2013, among the Borrowers, the Administrative Agent and the
Lenders party thereto.

“Fourth Amendment Effective Date” means the date on which the Fourth Amendment
shall have become effective in accordance with its terms.

“Fourth Amendment Guarantor Consent” means that certain Consent, Agreement and
Affirmation of Guaranty and Pledge and Security Agreement in the form attached
as Exhibit A to the Fourth Amendment, dated as of October 3, 2013 and executed
by each of the Guarantors.

“Individual Company Assets” means, for any Subsidiary of the US Borrower, as of
any date of determination, the net book value of all assets of such Subsidiary
(including Equity Securities of other Subsidiaries), determined in accordance
with Applicable Accounting Standards, calculated on a consolidated basis for
such Person and its Subsidiaries and excluding all intercompany items.

“Individual Company EBITDA” means, for any period for any Subsidiary of the US
Borrower, the amount of Consolidated EBITDA attributable to such Subsidiary for
such period, calculated on a consolidated basis for such Person and its
Subsidiaries and excluding all intercompany items.

“Material Company” means (i) any Loan Party or (ii) any Subsidiary of the US
Borrower that has Individual Company EBITDA or Individual Company Assets
representing 5% or more of Consolidated EBITDA or Consolidated Total Assets,
respectively. For this purpose:

(a) the (i) Individual Company EBITDA and (ii) Individual Company Assets will be
determined from its financial statements upon which the latest audited financial
statements of the US Borrower and its Subsidiaries have been based;

(b) if a Person becomes a Subsidiary of the US Borrower after the date on which
the latest audited financial statements of the US Borrower and its Subsidiaries
have been prepared, the (i) Individual Company EBITDA or (ii) Individual Company
Assets of that Subsidiary will be determined from its latest financial
statements; and

 

3



--------------------------------------------------------------------------------

(c) if a Material Company disposes of all or substantially all of its assets to
the US Borrower or another Subsidiary of the US Borrower, it will immediately
cease to be a Material Company and upon a disposal to another Subsidiary, such
other Subsidiary (if it is not already) will immediately become a Material
Company.

“Permitted Unsecured Net Debt Proceeds” means, at any date, the Net Proceeds of
a Debt Issuance on or after the Fourth Amendment Effective Date pursuant to
clause (h)(III) of Section 7.03 (Indebtedness) that is described under the final
proviso in clause (h) of such Section.

“Pro Rata Tranche B1 Term Share” means, with respect to each Tranche B1 Term
Loan Lender, the percentage (carried out to the ninth decimal place) of the
principal amount of the Tranche B1 Term Loan funded by such Tranche B1 Term Loan
Lender as of the date of measurement thereof, after giving effect to any
subsequent assignments made pursuant to Section 10.07 (Assignments and
Participations), pursuant to which such Tranche B1 Term Loan Lender becomes a
party hereto, as applicable.

“Required Tranche B1 Term Loan Lenders” means, as of any date of determination,
Tranche B1 Term Loan Lenders having more than fifty percent (50%) of the
Outstanding Amount of the Tranche B1 Term Loans; provided that the portion of
the Outstanding Amount of the Tranche B1 Term Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Tranche B1 Term Loan Lenders.

“Stated Tranche B1 Term Loan Maturity Date” means September 30, 2020.

“Third Amendment” means that certain Amendment No. 3 to this Agreement, dated as
of September 3, 2013, among the Borrowers and the Administrative Agent.

“Third Amendment Effective Date” means the date on which the Third Amendment
shall have become effective in accordance with its terms.

“Third Amendment Guarantor Consent” means that certain Consent, Agreement and
Affirmation of Guaranty and Pledge and Security Agreement in the form attached
as Exhibit A to the Third Amendment, dated as of September 3, 2013 and executed
by each of the Guarantors.

“Tranche B1 Term Loan” means each Tranche B1 Term Loan as defined in and made
pursuant to the Fourth Amendment.

“Tranche B1 Term Loan Lender” means each Lender that has a Tranche B Term Loan
Commitment or a portion of the Outstanding Amount under the Tranche B Term Loan
Facility, in each case, representing a Tranche B1 Term Loan.

“Tranche B1 Term Loan Maturity Date” means the earlier to occur of (a) the
Stated Tranche B1 Term Loan Maturity Date and (b) such earlier date upon which
the Outstanding Amounts under the Tranche B1 Term Loan, including accrued and
unpaid interest, are either due and payable or are otherwise paid in full in
accordance with the terms hereof.

 

4



--------------------------------------------------------------------------------

(b) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
amending and restating the following defined terms in their entirety to read as
follows

“Permitted Senior Note Net Debt Proceeds” means, at any date, the Net Proceeds
of a Debt Issuance on or after the Fourth Amendment Effective Date pursuant to
clause (h)(II) of Section 7.03 (Indebtedness) that is described under the final
proviso in clause (h) of such Section.

“Pro Rata Tranche B Term Share” means, with respect to each Tranche B Term Loan
Lender (other than a Tranche B1 Term Loan Lender), the percentage (carried out
to the ninth decimal place) of the principal amount of the Tranche B Term Loan
(other than any Tranche B1 Term Loan) funded by such Tranche B Term Loan Lender
as of the date of measurement thereof, after giving effect to any subsequent
assignments made pursuant to Section 10.07 (Assignments and Participations),
pursuant to which such Tranche B Term Loan Lender becomes a party hereto, as
applicable.

“Required Tranche B Term Loan Lenders” means, as of any date of determination,
Tranche B Term Loan Lenders (except for Tranche B1 Term Loan Lenders) having
more than fifty percent (50%) of the Outstanding Amount of the Tranche B Term
Loans (except for Tranche B1 Term Loans); provided that the portion of the
Outstanding Amount of the Tranche B Term Loans (except for Tranche B1 Term
Loans) held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Tranche B Term Loan Lenders.

“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date, the
Tranche B Term Loan Maturity Date, the Tranche B1 Term Loan Maturity Date, or
the maturity date of any Incremental Term Loan, as applicable.

“Threshold Amount” means the Dollar Equivalent of the greater of $150,000,000
and two percent (2%) of Consolidated Total Assets.

“Tranche B Term Loan Lender” means each Lender that has a Tranche B Term Loan
Commitment or a portion of the Outstanding Amount under the Tranche B Term Loan
Facility. Unless otherwise expressly distinguished herein, each use of the term
“Tranche B Term Loan Lender” shall include any Tranche B1 Term Loan Lender.

(c) The defined term “Acquired Permitted Capital Expenditure Amount” appearing
in Section 1.01 (Defined Terms) of the Credit Agreement is hereby deleted in its
entirety.

(d) The defined term “Capital Expenditures” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby deleted in its entirety.

(e) The defined term “Excess Cash Flow” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby deleted in its entirety.

(f) The defined term “Applicable Amount” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by (i) deleting clause (a)(i)
thereof in its entirety and replacing it with “(i) $1,317,000,000”,
(ii) deleting clause (a)(ii) thereof in its entirety and replacing it with “(ii)
[Reserved]”, (iii) deleting the phrase “Section 7.02(p) (Investments),” each
time such phrase appears in clause (a)(iii) thereof, (iv) deleting the phrase
“Investment,” immediately after the phrase “after giving effect to any” in
clause (a)(iii) thereof, (v) deleting the phrase “January 1, 2011” in clause
(a)(iii) thereof and replacing it with “ July 1, 2013”, (vi) adding the word
“made” after “Restricted Payments” and before “pursuant” in clause (b)(ii)
thereof, and (vii) deleting the phrase “Closing Date” in clause (b)(ii) thereof
and replacing it with the phrase “Fourth Amendment Effective Date”.

 

5



--------------------------------------------------------------------------------

(g) The defined term “Applicable Margin” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by (i) adding the phrase
“(except for any Tranche B1 Term Loan)” immediately following the phrase
“Tranche B Term Loan” in clause (a) thereof and (ii) inserting the following new
clause (b) immediately following clause (a) and re-lettering the current clauses
(b) through (e) as new clauses (c) through (f), respectively:

“(b) with respect to the Segments of the Tranche B1 Term Loan maintained as
(x) Base Rate Loans, a rate equal to 1.75% per annum and (y) Eurodollar Rate
Loans, a rate equal to 2.75% per annum.”

(h) The defined term “Disqualified Stock” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by deleting the phrase “Stated
Tranche B Term Loan Maturity Date” therein and replacing it with the phrase
“Stated Tranche B1 Term Loan Maturity Date”.

(i) The defined term “Loan Documents” appearing in Section 1.01 (Defined Terms)
of the Credit Agreement is hereby amended by adding the phrase “, the Third
Amendment, the Third Amendment Guarantor Consent, the Fourth Amendment, the
Fourth Amendment Guarantor Consent” after the phrase “the Second Amendment
Guarantor Consent” and before the word “and” therein.

(j) The defined term “Interest Payment Date” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by deleting each use of the
phrase “or the Tranche B Term Loan Maturity Date” therein and replacing it with
the phrase “, the Tranche B Term Loan Maturity Date or the Tranche B1 Term Loan
Maturity Date”.

(k) The defined term “Interest Period” appearing in Section 1.01 (Defined Terms)
of the Credit Agreement is hereby amended by deleting clause (iii) of the
proviso therein in its entirety and replacing it with the following:

“(iii) no Interest Period shall extend beyond (w) with respect to Revolving
Loans, Swing Line Loans and L/C Obligations, the Revolving Credit Stated
Maturity Date, (x) with respect to any Segment of the Tranche A Term Loan, the
Stated Tranche A Term Loan Maturity Date, (y) with respect to any Segment of the
Tranche B Term Loan (except for Tranche B1 Term Loans), the Stated Tranche B
Term Loan Maturity Date and (z) with respect to any Segment of the Tranche B1
Term Loan, the Stated Tranche B1 Term Loan Maturity Date.”

(l) The defined term “Permitted Acquisition” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by (i) deleting the phrase
“$175,000,000” in clause (ii) thereof and replacing it with the phrase “the
greater of $200,000,000 and two percent (2%) of Consolidated Total Assets” and
(ii) deleting the phrase “the greater of (i) $350,000,000 or (ii) the Dollar
Equivalent of 5.0% of the total assets of the US Borrower and its consolidated
Subsidiaries” in clause (iv) thereof and replacing it with the phrase “the
Dollar Equivalent of the greater of $400,000,000 and five percent (5%) of
Consolidated Total Assets” and (iii) amending and restating clause (v) thereof
in its entirety to read as follows:

“(v) the Person acquired shall be a Subsidiary, or be merged into a Subsidiary,
promptly following the consummation of such Acquisition (or if assets are being
acquired, the acquiror shall be a wholly-owned Subsidiary), provided, that,
except in the case of a Subsidiary that is designated as an Immaterial Foreign
Joint Venture, in each case an aggregate of 80% or more of the outstanding
Voting Stock of such Subsidiary is, directly or indirectly, owned or controlled
by a Borrower or another Loan Party; and”.

 

6



--------------------------------------------------------------------------------

(m) The defined term “Permitted Business” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by replacing the phrase
“Closing Date” therein with “Fourth Amendment Effective Date”.

(n) The defined term “Permitted Intercompany Transaction” appearing in
Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the phrase “and Schedule 7.04(f) (HFE Restructuring)” immediately
after the phrase “Schedule 7.04(b) (Restructured Foreign Subsidiaries)” in
clause (e)(i) thereof.

(o) The defined term “Permitted Receivables Financing” appearing in Section 1.01
(Defined Terms) of the Credit Agreement is hereby amended by deleting the phrase
“$500,000,000” therein and replacing it with the phrase “$750,000,000”.

(p) The defined term “Permitted Senior Notes” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by deleting the phrase “Stated
Tranche B Term Loan Maturity Date” in clause (iii) of the proviso therein and
replacing it with the phrase “Stated Tranche B1 Term Loan Maturity Date”.

(q) The defined term “Solvent” appearing in Section 1.01 (Defined Terms) of the
Credit Agreement is hereby amended by amending and restating clause
(iii) thereof in its entirety to read as follows:

“(iii) its capital is not unreasonably small in relation to its business as
conducted and as proposed to be conducted.”

(r) The defined term “Subsidiary” appearing in Section 1.01 (Defined Terms) of
the Credit Agreement is hereby amended by deleting the phrases “6.13,” and
“7.15,” therein.

(s) The defined term “Tranche B Term Loan” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by adding the following
sentence at the end thereof:

“Unless otherwise expressly distinguished herein, each use of the term “Tranche
B Term Loan” shall include any Incremental Tranche B Term Loan, including the
Tranche B1 Term Loans.”

(t) The defined term “Tranche B Term Loan Commitment” appearing in Section 1.01
(Defined Terms) of the Credit Agreement is hereby amended by adding the phrase
“and/or Pro Rata Tranche B1 Term Share, as applicable,” immediately after the
phrase “Pro Rata Tranche B Term Share” found therein.

(u) The defined term “Tranche B Term Loan Maturity Date” appearing in
Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the phrase “(except for Tranche B1 Term Loans)” immediately following
the phrase “Tranche B Term Loan” in clause (b) thereof.

(v) Section 2.01(c) (Facilities Increase) of the Credit Agreement is hereby
amended by (i) deleting clause (i)(y)(ii) thereof in its entirety and replacing
it with the following:

“(ii) such additional amount that would not, after giving effect to the
incurrence of such Incremental Facility on a pro forma basis (assuming for such
purposes that the entire amount of any such Revolving Commitment Increase is
fully funded) cause the Senior Secured Leverage Ratio as at the time of
incurrence of such Incremental Facility to equal or exceed 1.50:1.00”;

 

7



--------------------------------------------------------------------------------

and (ii) amending and restating clause (ii) thereof in its entirety to read as
follows:

“A Facilities Increase may be provided by any existing Lender or other Person,
in each case, that is an Eligible Assignee, provided that each Eligible Assignee
who is not an existing Lender shall be subject to the consent (in each case, not
to be unreasonably withheld or delayed) of the Administrative Agent after
consultation with the Borrower Representative. The Administrative Agent shall
promptly notify each Lender of the proposed Facilities Increase and of the
proposed terms and conditions therefor agreed between the Borrower
Representative and the Administrative Agent. Each such Lender or Eligible
Assignee may, in its sole discretion, commit to participate in such Facilities
Increase by forwarding its commitment therefor to the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall allocate, in its sole discretion after consultation
with the Borrower Representative (but in amounts not to exceed for any such
Lender or Eligible Assignee the commitment received from such Lender or Eligible
Assignee) the Tranche A Term Loan Commitments, the Tranche B Term Loan
Commitments, the Dollar Revolving Credit Commitments or the Multicurrency
Revolving Credit Commitments, as applicable, to be made as part of the
Facilities Increase to any of the Lenders and/or Eligible Assignees from which
it has received such written commitments.”

(w) Section 2.03(c) (Borrowings, Conversions and Continuations) of the Credit
Agreement is hereby amended by deleting the phrase “and (v) no Segment of the
Tranche B Term Loans may be Converted into or Continued as a Eurodollar Rate
Segment without the consent of the Required Tranche B Term Loan Lenders” and
replacing it with the following phrase: “, (v) no Segment of the Tranche B Term
Loans (except for Tranche B1 Term Loans) may be Converted into or Continued as a
Eurodollar Rate Segment without the consent of the Required Tranche B Term Loan
Lenders and (vi) no Segment of the Tranche B1 Term Loans may be Converted into
or Continued as a Eurodollar Rate Segment without the consent of the Required
Tranche B1 Term Loan Lenders”.

(x) Section 2.06(b) (Optional Prepayment of the Term Loans) of the Credit
Agreement is hereby amended by (i) deleting each use of the phrase “and/or
Tranche B Term Loans” found in clauses (i) and (iii)(u) thereof and replacing it
with the phrase “, Tranche B Term Loans (except for Tranche B1 Term Loans)
and/or Tranche B1 Term Loans”, (ii) deleting the phrase “and/or Pro Rata Tranche
B Term Share” in clause (i) thereof and replacing it with the phrase “, Pro Rata
Tranche B Term Share and/or Pro Rata Tranche B1 Term Share”, (iii) by deleting
the phrase “and the Tranche B Term Loans” in clause (iii)(z) thereof and
replacing it with the phrase “, Tranche B Term Loans (except for Tranche B1 Term
Loans) and Tranche B1 Term Loans”, (iv) adding the phrase “(except for Tranche
B1 Term Loans)” immediately following the phrase “Tranche B Term Loans” each
time such phrase appears in clause (iv) thereof, (v) deleting the phrase “fee
payable to the Tranche B Term Lenders” in clause (iv) thereof and replacing it
with the phrase “fee payable to the Tranche B Term Loan Lenders holding Tranche
B Term Loans (except for Tranche B1 Term Loans)”, (vi) deleting the phrase “any
Tranche B Term Lender” in clause (iv) thereof and replacing it with the phrase
“any such Tranche B Term Loan Lender” and (vii) adding the following new clause
(vi) immediately after clause (v) thereof:

“(vi) Any (A) amendment, amendment and restatement or other modification of this
Credit Agreement consummated on or prior to the date that is six (6) months
after the Fourth Amendment Effective Date or (B) voluntary prepayment of the
Tranche B1 Term Loans consummated on or prior to the date that is six (6) months
after the Fourth Amendment Effective Date with the proceeds of any other
Indebtedness, including a substantially concurrent issuance or incurrence of new
bank term loans under this Agreement (which voluntary prepayment shall be deemed
to have occurred even if a portion of the Tranche B1 Term Loans are replaced,
converted or re-evidenced with, into or by such new loans) the effect of which,
in the case of either clause (A) or clause (B), is to decrease the Applicable
Margin (or otherwise decrease the interest rate) with respect to any of the
Tranche B1 Term Loans (including by virtue of any such replacement, conversion
or re-evidencing), shall be accompanied by a fee payable to the Tranche B1 Term
Loan Lenders (which shall include any Tranche B1 Term Loan Lender that is

 

8



--------------------------------------------------------------------------------

repaid in connection with any such amendment, amendment and restatement or other
modification) in an amount equal to 1.0% of the aggregate principal amount of
such amended, amended and restated, modified or prepaid Tranche B1 Term Loans.”

(y) Section 2.06(e)(i) (Mandatory Prepayments) of the Credit Agreement is hereby
amended by deleting the text thereof in its entirety and replacing it with the
phrase “[Reserved.]”.

(z) Section 2.06(e)(ii) (Mandatory Prepayments) of the Credit Agreement is
hereby amended by (i) deleting the phrase “Dollar Equivalent of $40,000,000”
therein and replacing it with the phrase “Dollar Equivalent of the greater of
$100,000,000 and one and one-half percent (1.5%) of Consolidated Total Assets”
and (ii) deleting the proviso at the end of clause (b) in the second paragraph
thereof and replacing it with the phrase “provided that, in any event, the US
Borrower shall use commercially reasonable efforts to eliminate such tax effect
in order to make such prepayments”.

(aa) Section 2.06(e)(iii) (Mandatory Prepayments) of the Credit Agreement is
hereby amended by (i) deleting the first occurrence of the phrase “clause
(h)(II)” therein and replacing it with the phrase “clause (h)(II) or (h)(III)”
and (ii) deleting the second occurrence of the phrase “clause (h)(II)” therein
and replacing it with “clause (h)(III)”.

(bb) Section 2.08(e) (Repayment of Loans) of the Credit Agreement is hereby
amended by (i) adding “(i)” immediately before the phrase “to the Tranche B Term
Loan Lenders” on the first line therein, (ii) adding the phrase “(except for any
Tranche B1 Term Loans)” immediately following the phrase “Tranche B Term Loans”
each time such phrase appears therein and (iii) adding the following clause
(ii) immediately following the new clause (i):

“(ii) to the Tranche B1 Term Loan Lenders, the aggregate principal amount of all
Tranche B1 Term Loans outstanding on the following dates (or, if any such date
is not a Business Day, the next succeeding Business Day) in an amount equivalent
to the percentage set forth opposite such date and subject to adjustments for
prepayments made pursuant to Section 2.06 (Prepayments):

 

Date

   Amount  

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

December 31, 2014

     0.25 % 

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

December 31, 2016

     0.25 % 

 

9



--------------------------------------------------------------------------------

Date

   Amount  

March 31, 2017

     0.25 % 

June 30, 2017

     0.25 % 

September 30, 2017

     0.25 % 

December 31, 2017

     0.25 % 

March 31, 2018

     0.25 % 

June 30, 2018

     0.25 % 

September 30, 2018

     0.25 % 

December 31, 2018

     0.25 % 

March 31, 2019

     0.25 % 

June 30, 2019

     0.25 % 

September 30, 2019

     0.25 % 

December 31, 2019

     0.25 % 

March 31, 2020

     0.25 % 

June 30, 2020

     0.25 % 

Tranche B1 Term Loan Maturity Date

    
 
  the entire unpaid
principal balance of the
Tranche B1 Term Loans   
  
  

For the avoidance of doubt, the US Borrower shall repay the entire unpaid
principal balance of the Tranche B1 Term Loans on the Tranche B1 Term Loan
Maturity Date.

(cc) Section 2.13 (Payments Generally) of the Credit Agreement is hereby amended
by (i) deleting each use of the phrase “or Pro Rata Tranche B Term Share” found
in clauses (a)(ii) and (c)(ii) thereof and replacing it with the phrase “, Pro
Rata Tranche B Term Share or Pro Rata Tranche B1 Term Share” and (ii) adding the
phrase “or Pro Rata Tranche B1 Term Shares” immediately after each use of the
phrase “Pro Rata Tranche B Term Shares” found in clause (f) thereof.

(dd) Section 2.17 (Specified Refinancing Debt) of the Credit Agreement is hereby
amended by (i) deleting the phrase “(vi)” immediately before “the aggregate
unused revolving commitments” in clause (a) thereof and replacing it with the
phrase “(vii)” and (ii) inserting the phrase “Pro Rata Tranche B1 Term Share,”
immediately after the phrase “Pro Rata Tranche B Term Share,” in clause
(b) thereof.

(ee) Section 3.07(b) (Substitution of Lenders) of the Credit Agreement is hereby
amended by deleting the phrase “and its Pro Rata Tranche B Term Share of the
Tranche B Term Loan” and replacing it with the phrase “, its Pro Rata Tranche B
Term Share of the Tranche B Term Loan (except for any Tranche B1 Term Loan) and
its Pro Rata Tranche B1 Term Share of the Tranche B1 Term Loan”.

(ff) Section 5.01 (Existence) of the Credit Agreement is hereby amended by
deleting clause (b) thereof in its entirety and replacing it with the following:

“(b) has all requisite power and authority and all governmental licenses,
authorizations, consents and approvals (i) to execute and deliver, and perform
its obligations under, the Loan Documents to which it is a party and (ii) except
where the failure to have such power and authority, governmental license,
authorization, consent or approval could not reasonably be expected to have a
Material Adverse Effect, to own its assets and carry on its business,”

 

10



--------------------------------------------------------------------------------

(gg) Section 5.02 (Authorization; No Contravention) of the Credit Agreement is
hereby amended by (i) deleting the phrase “any material Contractual Obligation
material to the Loan Parties as a whole to which the Person is a party” in
clause (ii) thereof and replacing it with the phrase “any Contractual Obligation
to which the Person is a party, except to the extent such conflict, breach,
contravention or default could not reasonably be expected to have a Material
Adverse Effect”, (ii) deleting the phrase “the violation of which would be
material to the Loan Parties as a whole” in clause (iv) thereof, (iii) deleting
the word “material” appearing immediately before the word phrase “order,
injunction” in clause (iv) thereof and (iv) inserting the phrase “, except to
the extent such violation could not reasonably be expected to have a Material
Adverse Effect” at the end of clause (iv) thereof.

(hh) Section 5.11 (Taxes) of the Credit Agreement is hereby amended by inserting
the word “material” immediately before the phrase “U.S. Federal” each time such
phrase appears therein.

(ii) Section 5.12(a) (ERISA Compliance) of the Credit Agreement is hereby
amended by (i) deleting the phrase “costs or liabilities to the Loan Parties,
taken as a whole, that would exceed, in the aggregate, the Threshold Amount” in
the first sentence thereof and replacing it with the phrase “a Material Adverse
Effect, (i)”, (ii) inserting the phrase “(ii)” immediately before the phrase
“each Foreign Plan is in” in the first sentence thereof, and (iii) deleting the
phrase “costs or liabilities to the Loan Parties, taken as a whole, that would
exceed, in the aggregate, the Threshold Amount” in the second and third
sentences thereof and replacing it with the phrase “a Material Adverse Effect”.

(jj) Section 5.12(c) (ERISA Compliance) of the Credit Agreement is hereby
amended by (i) inserting the phrase “where such ERISA Event could reasonably be
expected to have a Material Adverse Effect” at the end of clause (i) thereof and
(ii) inserting the phrase “or as could not reasonably be expected to have a
Material Adverse Effect” immediately before the phrase “, no Pension Plan has
any Unfunded Pension Liability” in clause (ii) thereof.

(kk) Section 5.15 (Disclosure) of the Credit Agreement is hereby amended by
(i) inserting the phrase “and taken as a whole” immediately after the phrase “as
modified or supplemented by other information so furnished” in the parenthetical
therein and (ii) inserting the word “materially” immediately before the word
“misleading” therein.

(ll) Section 5.24 (OFAC) of the Credit Agreement is hereby amended by adding the
phrase “to the extent prohibited by applicable Law” at the end thereof.

(mm) The introductory paragraph to Article VI (Affirmative Covenants) of the
Credit Agreement is hereby amended by deleting the phrase “6.13,” therein.

(nn) Section 6.01(b) (Financial Statements) of the Credit Agreement is hereby
amended by deleting the phrase “, recurring” therein.

(oo) Section 6.03 (Notices) of the Credit Agreement is hereby amended by
(i) deleting the phrase “exceed the Threshold Amount” in clause (a)(iii) thereof
and replacing it with the phrase “have a Material Adverse Effect”, (ii) deleting
the phrase “material” in clause (a)(iv) thereof, (iii) deleting the phrase
“result in liability greater than $50,000,000” in clause (a)(iv) thereof and
replacing it with the phrase “have a Material Adverse Effect”, (iv) deleting the
phrase “result in Environmental Liabilities in excess of the Threshold Amount”
in clause (a)(vi) thereof and replacing it with the phase “have a Material
Adverse Effect” and (v) deleting the phrase “the Dollar Equivalent of the
greater of $75,000,000 and one percent (1%) of Consolidated Total Assets” in
clause (b) thereof and replacing it with the phrase “the Threshold Amount”.

 

11



--------------------------------------------------------------------------------

(pp) Section 6.10 (Inspection Rights) of the Credit Agreement is hereby amended
by adding the following sentence at the end thereof:

“Notwithstanding anything to the contrary in this Section 6.10, none of the
Borrowers or any Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that is subject to attorney-client or similar
privilege or constitutes attorney work product.”

(qq) Section 6.13 (Conduct of Business; Maintain Principal Line of Business) of
the Credit Agreement is hereby deleted in its entirety and replaced with the
phrase “[Reserved.]”.

(rr) Section 6.17 (Interest Rate Protection) of the Credit Agreement is hereby
amended by deleting the word “Indebtedness” therein and replacing it with the
phrase “Consolidated Funded Indebtedness”.

(ss) Section 6.22 (Proceeds of Certain Indebtedness) of the Credit Agreement is
hereby amended by (i) deleting the phrase “generated by each Debt Issuance
described under the proviso in clause (h)(II) of Section 7.03 (Indebtedness)”
therein and replacing it with “and Permitted Unsecured Net Debt Proceeds”,
(ii) deleting the phrase “second anniversary of the issuance thereof” therein
and replacing it with “second anniversary of the applicable Debt Issuance” and
(iii) inserting the phrase “or Bond Repurchases of unsecured Indebtedness
incurred pursuant to clause (h)(III) of Section 7.03 (Indebtedness)” at the end
of clause (iv) thereof.

(tt) The introductory paragraph to Article VII (Negative Covenants) of the
Credit Agreement is hereby amended by deleting the phrase “7.15,” therein.

(uu) Section 7.01 (Liens) of the Credit Agreement is hereby amended by;

(i) deleting the phrase “$75,000,000” in clause (h) thereof and replacing it
with the phrase “the Threshold Amount”;

(ii) deleting the phrase “$25,000,000” in clause (p) thereof and replacing it
with the phrase “$50,000,000”;

(iii) deleting the phrase “$150,000,000 or” in clause (u) thereof and replacing
it with the phrase “$200,000,000 and”; and

(iv) deleting the phrase “the Dollar Equivalent of $100,000,000” in clause
(v) thereof and replacing it with the phrase “the Threshold Amount”.

(vv) Section 7.02 (Investments) of the Credit Agreement is hereby amended by
(i) deleting the phrase “$2,000,000” in clause (c) thereof and replacing it with
the phrase “$10,000,000”, (ii) deleting the phrase “$125,000,000” in clause
(d) thereof and replacing it with the phrase “$200,000,000” and (iii) deleting
the phrase “$200,000,000” in clause (p)(a) thereof and replacing it with the
phrase “the greater of $250,000,000 and two and one-half percent (2.5%) of
Consolidated Total Assets”.

 

12



--------------------------------------------------------------------------------

(ww) Section 7.03 (Indebtedness) of the Credit Agreement is hereby amended by:

(i) deleting the phrase “$150,000,000” in clause (d) thereof and replacing it
with the phrase “the greater of $250,000,000 and two and one-half percent
(2.5%) of Consolidated Total Assets”;

(ii) deleting the phrase “the Dollar Equivalent of the greater of $75,000,000
and one percent (1%) of Consolidated Total Assets” in clause (e) thereof and
replacing it with the phrase “the Threshold Amount”;

(iii) deleting the phrase “Stated Tranche B Term Loan Maturity Date” in clause
(f) thereof and replacing it with the phrase “Stated Tranche B1 Term Loan
Maturity Date”;

(iv) adding the phrase “and the use of proceeds thereof” immediately after the
phrase “after giving effect to such incurrence” in clause (h)(I)(i) thereof;

(v) adding the phrase “and the use of proceeds thereof” immediately after the
phrase “after giving effect to such incurrence” in clause (h)(II)(iii) thereof;

(vi) deleting the word “and” immediately before the phrase “(II) Indebtedness”
in clause (h) thereof, and deleting the last proviso in clause (h) thereof in
its entirety and replacing it with the following:

“and (III) unsecured Indebtedness; provided, that (A) such Indebtedness
(w) matures at least three months after the latest maturity date of the Term
Loans, (x) has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of each of the Tranche A Term Loans and the
Tranche B Term Loans, (y) does not contain maintenance covenants that are more
restrictive than Section 7.13 (Financial Covenants) and (z) if guaranteed, is
guaranteed only by Subsidiaries of the US Borrower that are Guarantors and
(B) one hundred percent (100%) of the Net Proceeds thereof are applied to repay
Loans in accordance with the requirements of Section 2.06(e)(iii) (Mandatory
Prepayments); provided, further that such Indebtedness shall not be permitted to
be incurred unless, both immediately before and after the incurrence of such
Indebtedness, (i) the US Borrower shall be in compliance with the financial
covenants specified in Section 7.13 (Financial Covenants) on a pro forma basis
after giving effect to such incurrence and the use of proceeds thereof, as shall
be certified by a Responsible Officer of the Borrower Representative, together
with supporting calculations in reasonable detail, (ii) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, and
(iii) all representations and warranties contained in Article V (Representations
and Warranties) and in the other Loan Documents shall be true and correct in all
material respects as though made on and as of the date of such incurrence,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date; provided, that, with respect to all
Indebtedness incurred after the Fourth Amendment Effective Date pursuant to
clause (h)(II) or (h)(III) above, the requirement to apply one hundred percent
(100%) of the Net Proceeds of such Indebtedness to repay the Loans as provided
in clause (ii) above of Section 7.03(h)(II) or clause (B) above of
Section 7.03(h)(III), as applicable, shall not apply to the first $750,000,000
of the aggregate Net Proceeds of such unsecured Indebtedness incurred after the
Fourth Amendment Effective Date pursuant to Section 7.03(h)(II) and
Section 7.03(h)(III);

(vii) deleting the phrase “$150,000,000 or” in clause (k)(i)(x) thereof and
replacing it with the phrase “$250,000,000 and”;

(viii) deleting the phrase “$350,000,000” in clause (k)(ii) thereof and
replacing it with the phrase “the greater of $500,000,000 and five percent
(5%) of Consolidated Total Assets”;

 

13



--------------------------------------------------------------------------------

(ix) adding the phrase “and the use of proceeds thereof” immediately after the
phrase “after giving effect to such Indebtedness” in clause (k) thereof;

(x) deleting the phrase “$80,000,000” in clause (m) thereof and replacing it
with the phrase “$100,000,000”;

(xi) deleting the word “and” at the end of clause (n) thereof;

(xii) deleting the phrase “the Dollar Equivalent of $100,000,000.” at the end of
clause (o) thereof and replacing it with “the Threshold Amount; and”; and

(xiii) adding the following new clause (p) at the end thereof:

“(p) (i) Indebtedness in an aggregate principal amount not to exceed
$1,000,000,000 (I) of a Person or Indebtedness attaching to the assets of a
Person that, in either case, becomes a Loan Party or becomes or is merged into
or consolidated with a Subsidiary after the Fourth Amendment Effective Date as
the result of a Permitted Acquisition or (II) attaching to assets that are
acquired by any Loan Party after the Fourth Amendment Effective Date as the
result of a Permitted Acquisition; provided that (w) such Indebtedness existed
at the time such Person became a Loan Party or became or was merged into or
consolidated with a Subsidiary or at the time such assets were acquired and, in
each case, was not created in contemplation thereof, (x) such Indebtedness is
only secured by the assets acquired in the applicable Permitted Acquisition
(including any acquired Equity Interests), (y) both immediately prior and after
giving effect thereto no Default or Event of Default shall exist or result
therefrom and (z) such Indebtedness is not guaranteed in any respect by any Loan
Party (other than (A) by any such Person that so becomes a Subsidiary or (B) to
the extent any Loan Party is otherwise permitted to guaranty such Indebtedness
under another provision under this Section 7.03 (Indebtedness)) and (ii) any
Permitted Refinancing of Indebtedness incurred pursuant to clause (i) above.”

(xx) Section 7.05(c) (Dispositions) of the Credit Agreement is hereby amended by
deleting the phrase “the Dollar Equivalent of the greater of $75,000,000 and one
percent (1%) of Consolidated Total Assets” therein and replacing it with the
phrase “the Threshold Amount”.

(yy) Section 7.07 (Restricted Payments) of the Credit Agreement is hereby
amended by (i) deleting the phrase “Stated Tranche B Term Loan Maturity Date” in
clause (e) thereof and replacing it with the phrase “Stated Tranche B1 Term Loan
Maturity Date”, (ii) inserting the phrase “from and after the Fourth Amendment
Effective Date” immediately after the phrase “in an aggregate amount” in clause
(e) thereof, (iii) deleting the phrase “$200,000,000” in clause (e) thereof and
replacing it with the phrase “$300,000,000”, (iv) deleting the word “and” at the
end of clause (g) thereof, (v) deleting the “.” at the end of clause (h) thereof
and replacing it with “; and” and (vi) adding the following new clause (i) at
the end thereof:

“(i) the US Borrower and each Subsidiary may make Restricted Payments to the
extent constituting all or any part of any Permitted Acquisition Earn-Out to
holders of minority interests in an entity acquired pursuant to a Permitted
Acquisition after the consummation of such Permitted Acquisition.”

(zz) Section 7.15 (Capital Expenditures) of the Credit Agreement is hereby
deleted in its entirety and replaced with the phrase “[Reserved.]”

(aaa) Section 7.19(b) (Subordinated Indebtedness, etc.) of the Credit Agreement
is hereby amended by (i) deleting clause (i) of the proviso therein in its
entirety and renumbering clauses (ii) and (iii) as clauses

 

14



--------------------------------------------------------------------------------

(i) and (ii), respectively and (ii) deleting each instance of the phrase
“Subordinated Indebtedness or Permitted Senior Notes” in the proviso therein and
replacing it with the phrase “Subordinated Indebtedness, unsecured Indebtedness
incurred pursuant to Section 7.03(h)(III), or Permitted Senior Notes”.

(bbb) Section 8.01(a) (Events of Default; Non-Payment) of the Credit Agreement
is hereby amended by deleting the phrase “three Business Days” in clause
(ii) thereof and replacing it with the phrase “five (5) Business Days”.

(ccc) Section 8.01(b) (Events of Default; Specific Covenants) of the Credit
Agreement is hereby amended by (i) deleting the phrase “Section 6.14 (New
Subsidiaries and Pledgors),” in clause (i) thereof, (ii) inserting the phrase
“(solely with respect to the Borrowers)” immediately after the phrase “Section
6.05 (Preservation of Existence, Etc.)” in clause (ii) thereof and
(iii) deleting the phrase “, 6.10 (Inspection Rights), 6.13 (Conduct of
Business; Maintain Principal Line of Business) or 6.17(Interest Rate Contracts)”
in clause (ii) thereof.

(ddd) Section 8.01(e) (Events of Default; Cross Default) of the Credit Agreement
is hereby amended by (i) deleting the phrase “including undrawn committed or
available amounts and” each time such phrase appears in clause (i) thereof and
(ii) inserting the phrase “beyond the grace period, if any, provided therefor”
at the end of clause (i)(A) thereof.

(eee) Section 8.01(f) (Events of Default; Insolvency Proceedings, Etc.) of the
Credit Agreement is hereby amended by deleting the phrase “any of their
respective Subsidiaries” therein and replacing it with the phrase “any other
Material Company”.

(fff) Section 8.01(g) (Events of Default; Inability to Pay Debts; Attachment) of
the Credit Agreement is hereby amended by deleting the phrase “thirty (30) days”
therein and replacing it with the phrase “sixty (60) days”.

(ggg) Section 8.01(k) (Events of Default; Failure to Create Liens) of the Credit
Agreement is hereby amended by deleting the phrase “$25,000,000” therein and
replacing it with the phrase “$50,000,000”.

(hhh) Section 10.01(a) (Amendments, Etc.) of the Credit Agreement is hereby
amended by (i) inserting the phrase “the Required Tranche B1 Term Loan Lenders,”
immediately following the phrase “the Required Tranche B Term Loan Lenders,” at
both instances of the phrase found in clause (ii) thereof, (ii) inserting the
phrase “Pro Rata Tranche B1 Term Shares,” immediately following the phrase “Pro
Rata Tranche B Term Shares,” in clause (vii) thereof, (iii) inserting the phrase
““Required Tranche B1 Term Loan Lenders,”” immediately following the phrase
““Required Tranche B Term Loan Lenders,”” in clause (ix) thereof, (iv) deleting
the phrase ““Pro Rata Tranche B Term Shares” in clause (ix) thereof and
replacing it with the phrase ““Pro Rata Tranche B Term Share,””, (v) inserting
the phrase ““Pro Rata Tranche B1 Term Share,”” immediately following the phrase
““Pro Rata Tranche B Term Share,”” in clause (ix) thereof and (vi) deleting the
phrase “and the Required Tranche B Term Loan Lenders” in the hanging paragraph
immediately following clause (x) thereof and replacing it with the phrase “, the
Required Tranche B Term Loan Lenders and the Required Tranche B1 Term Loan
Lenders”.

(iii) Section 10.07(a) (Assignments and Participations) of the Credit Agreement
is hereby amended by inserting the phrase “and/or Pro Rata Tranche B1 Term
Share” immediately after the phrase “Pro Rata Tranche B Term Share” at both
instances of the phrase found in clause (i)(D) thereof.

(jjj) The Credit Agreement is hereby amended by adding a new Schedule 7.04(f)
(HFE Restructuring) thereto in the form of Schedule 7.04(f) attached to this
Amendment.

 

15



--------------------------------------------------------------------------------

Section 2. Tranche B1 Term Loans; Tranche B1 Term Loan Lenders.

(a) The Borrowers, the Administrative Agent and the Lenders acknowledge and
agree that the Tranche B1 Term Loans shall be deemed to be “Incremental Tranche
B Term Loans”, “Incremental Term Loans”, “Tranche B Term Loans”, “Term Loans”
and “Loans” and (ii) the Tranche B1 Term Loan Lenders holding Tranche B1 Term
Loans shall be “Tranche B Term Loan Lenders”, “Term Loan Lenders” and “Lenders”,
in each case of (i) and (ii) above, under and for all purposes of, the Amended
Credit Agreement (except as expressly provided otherwise in the Amended Credit
Agreement) and the other Loan Documents, and such Tranche B1 Term Loan Lenders
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all of the rights of a Tranche B Term Loan Lender
thereunder (except as expressly provided otherwise in the Amended Credit
Agreement). The Borrowers, the Administrative Agent and the Lenders hereby
further acknowledge and agree that the Tranche B1 Term Loans made on the Fourth
Amendment Effective Date shall constitute a separate Series of Tranche B Term
Loans and, when funded, will constitute Tranche B Term Loans for all purposes of
the Amended Credit Agreement. The Third Facilities Increase is a facilities
increase pursuant to Section 2.01(c) (Facilities Increase).

(b) The obligations of the Tranche B1 Term Loan Lenders who committed to make
Tranche B1 Term Loans to fund each of their respective Pro Rata Tranche B1 Term
Shares (as defined in the Amended Credit Agreement) of the Tranche B1 Term Loans
are several and not joint. The failure of any Tranche B1 Term Loan Lenders who
committed to make Tranche B1 Term Loans to fund its Pro Rata Tranche B1 Term
Share of the Tranche B1 Term Loans on the applicable Facilities Increase Date
shall not relieve any other Tranche B1 Term Loan Lenders who committed to make
Tranche B1 Term Loans of its corresponding obligation to do so on such date, and
no Tranche B1 Term Loan Lender making Tranche B1 Term Loans shall be responsible
for the failure of any other Tranche B1 Term Loan Lender who committed to make
Tranche B1 Term Loans to fund its Pro Rata Tranche B1 Term Share of the Tranche
B1 Term Loans.

Section 3. Conditions to Effectiveness. This Amendment shall become effective as
of the date (the “Fourth Amendment Effective Date”) on which each of the
following conditions precedent shall have been satisfied; provided that,
notwithstanding the foregoing, the waivers set forth in Section 7 (Waivers) of
this Amendment shall become effective upon receipt by the Administrative Agent
of signature pages to this Amendment duly executed by the Required Lenders:

(a) Certain Documents. The Administrative Agent shall have received each of the
following (unless otherwise agreed to or waived by the Administrative Agent), in
form and substance satisfactory to the Administrative Agent and dated as of the
Fourth Amendment Effective Date:

(i) this Amendment, duly executed by the Borrowers, the Administrative Agent,
each Tranche B1 Term Loan Lender and the Required Lenders;

(ii) the Consent, Agreement and Affirmation of Guaranty and Pledge and Security
Agreement in the form attached hereto as Exhibit A (the “Guarantor Consent”),
duly executed by each of the Guarantors;

(iii) written commitments in form and substance satisfactory to the
Administrative Agent duly executed by the applicable Tranche B1 Term Loan
Lenders in an aggregate amount at least equal to the amount of the Tranche B1
Term Loans;

(iv) a copy of the (A) except for the Luxembourg Borrower, certificates of such
official attesting to the good standing of each such Loan Party in such State
and (B) with respect to the

 

16



--------------------------------------------------------------------------------

Luxembourg Borrower, (x) an excerpt delivered by the Luxembourg RCS on or prior
to the Fourth Amendment Effective Date and (y) a certificate of absence of
judicial decisions (certificat de non-inscription d’une décision judiciaire),
delivered by the Luxembourg RCS, with respect to the situation of the Luxembourg
Borrower on or prior to the Fourth Amendment Effective Date;

(v) (A) with respect to the US Borrower, a certificate of a Secretary or
Assistant Secretary of the US Borrower or such other Person designated to act on
behalf of the US Borrower; (B) with respect to the Luxembourg Borrower, a
certificate of a Category A and/or Category B Manager (or such other Person
designated to act on behalf of the Luxembourg Borrower) authorized for such
purpose by the Luxembourg Borrower; and (C) with respect to any other Loan
Party, a certificate of a Secretary, an Assistant Secretary or a Vice President
of such Loan Party or such Person designated to act on behalf of such Loan
Party, in each case, certifying (w) the names and true signatures of each
officer of such Loan Party that has been authorized to execute and deliver this
Amendment and any Loan Document or any other document required hereunder to be
executed and delivered by or on behalf of such Loan Party, (x) that there have
been no changes in the by-laws (or equivalent Constituent Document) of such Loan
Party as in effect on the date of such certification from the by-laws (or
equivalent Constituent Document) of such Loan Party delivered in connection with
Amendment No. 2 to the Credit Agreement other than those changes attached to the
certificate, (y) the resolutions of such Loan Party’s Board of Directors or the
Board of Managers or Sole Member (or equivalent governing body) approving and
authorizing the execution, delivery and performance of this Amendment and the
other Loan Documents to which it is a party, including the incurrence of the
Tranche B1 Term Loans and (z) that there have been no changes in the certificate
of incorporation (or equivalent Constituent Document) of such Loan Party from
the certificate of incorporation (or equivalent Constituent Document) delivered
in connection with Amendment No. 2 to the Credit Agreement other than those
changes attached to the certificate;

(vi) a favorable opinion of (A) Kane Kessler, P.C., counsel to the Loan Parties
and (B) counsel to the Luxembourg Borrower in Luxembourg, each in form and
substance reasonably satisfactory to the Administrative Agent and addressing
such matters relating to this Amendment as the Administrative Agent may
reasonably request;

(vii) a certificate of a Responsible Officer of the US Borrower, in form and
substance satisfactory to the Administrative Agent, stating that the US Borrower
and each of its Subsidiaries on a consolidated basis are Solvent after giving
effect to the Tranche B1 Term Loans, the application of the proceeds thereof in
accordance with this Amendment and the payment of all estimated Attorney Costs,
and accounting and other fees related to this Amendment and the Acquisition and
to the other Loan Documents and the transactions contemplated thereby; and

(viii) such additional documentation as the Administrative Agent may reasonably
require prior to the execution and delivery of this Amendment.

(b) Acquisition. Substantially simultaneously with the borrowing of the Tranche
B1 Term Loans, the Acquisition shall have been consummated.

(c) Additional Conditions. (i) The US Borrower shall have delivered to the
Administrative Agent a duly executed Tranche B Term Loan Interest Rate Selection
Notice, (ii) except as expressly waived or modified pursuant to the terms of
this Amendment, the Tranche B1 Term Loans shall be made on the terms and
conditions set forth in Section 2.01(c) (Facilities Increase) of the Credit
Agreement and (iii) the US Borrower shall be in compliance with Section 7.13
(Financial Covenants) of the Credit Agreement on the Fourth Amendment Effective
Date for the most recently ended fiscal quarter for which financial statements
are available pursuant to Section 6.01(a) or (b) (Financial Statements) of the
Credit Agreement, both before and after giving pro forma effect to the Tranche
B1 Term Loans.

 

17



--------------------------------------------------------------------------------

(d) Fees and Expenses Paid. The Borrowers shall have paid to the Administrative
Agent, for the account of (i) the Agents, all fees and expenses (including
Attorney Costs of the Agents) due and payable on or before the Fourth Amendment
Effective Date, (ii) the Lenders (including any Person becoming a Lender of
Tranche B1 Term Loans on the Fourth Amendment Effective Date), any fees due and
payable on or before the Fourth Amendment Effective Date and (iii) the existing
Lenders, any amendment fees payable in connection with this Amendment (if any).

(e) Representations and Warranties; No Defaults. The Administrative Agent, for
the benefit of the Lenders, shall have received a certificate of a Responsible
Officer of the US Borrower certifying that the following statements shall be
true on the Fourth Amendment Effective Date, both before and after giving effect
to the incurrence of the Tranche B1 Term Loans and the application of the
proceeds thereof:

(i) the representations and warranties set forth in Article V (Representations
and Warranties) of the Credit Agreement and in the other Loan Documents shall be
true and correct in all material respects on and as of the Fourth Amendment
Effective Date and shall be true and correct in all material respects on and as
of the Fourth Amendment Effective Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date, and except to the extent such representations and warranties are
qualified as to materiality, in which case such representations and warranties
shall be true and correct; and

(ii) no Default or Event of Default shall have occurred and be continuing.

Upon the effectiveness of the waivers set forth in Section 7 (Waivers) of this
Amendment, the Administrative Agent shall allocate the Tranche B1 Term Loans
among the Tranche B1 Term Loan Lenders, with the Fourth Amendment Effective Date
to occur promptly thereafter.

Section 4. Certain Covenants and Agreements.

(a) Further Assurances. The Borrowers hereby covenant and agree that after
giving effect to this Amendment, the Borrowers and their respective Subsidiaries
shall take such other actions and deliver such documents, at their sole cost and
expense, as reasonably requested by Administrative Agent in furtherance of the
foregoing, and the Borrowers shall otherwise comply in all respects with
Section 6.14 (New Subsidiaries and Pledgors) and Section 6.20 (Further
Assurances) of the Amended Credit Agreement in accordance with the terms
thereof.

(b) Default. Any breach by the Borrowers of their obligations under this
Section 4 shall constitute a Default under Section 8.01(c) (Other Defaults) of
the Amended Credit Agreement and, if unremedied after the provision of notice
and passage of time contemplated by such Section, an Event of Default for all
purposes of the Amended Credit Agreement and the other Loan Documents.

Section 5. Representations and Warranties. Each of the Borrowers, on behalf of
itself and the other Loan Parties, hereby represents and warrants to the
Administrative Agent and each Lender as follows:

(a) The execution, delivery and performance of this Amendment and the Guarantor
Consent by each Loan Party that is a party hereto and thereto have been duly
authorized by all necessary corporate or other

 

18



--------------------------------------------------------------------------------

Organizational Action (including the consent of stockholders where required),
and this Amendment and the Guarantor Consent do not and will not (i) contravene
or violate any of the terms of any of such Person’s Constituent Documents,
(ii) conflict with or result in any breach or contravention of, constitute a
default under, or result in or permit the termination or acceleration of, any
material Contractual Obligation material to the Loan Parties as a whole to which
the Person is a party, (iii) result in the creation or imposition of any Lien
upon any property of such Person or any of its Subsidiaries except for any
Permitted Liens, or (iv) violate any Law the violation of which would be
material to the Loan Parties as a whole (including Regulations T, U and X of the
FRB) or material order, injunction, writ or decree of any Governmental Authority
or arbitral award to which such Person or its property is subject.

(b) This Amendment and the Guarantor Consent have been duly executed and
delivered by each Loan Party that is a party hereto and thereto. This Amendment,
the Guarantor Consent and the Credit Agreement, as amended hereby, constitute a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is a party hereto and thereto in accordance with its terms,
except as the enforceability thereof may be limited by public policy, applicable
bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar Laws relating to or affecting creditors’ rights generally and by the
application of general equitable principles (whether considered in proceedings
at Law or in equity).

Section 6. Reference to and Effect on the Loan Documents.

(a) As of the Fourth Amendment Effective Date, each reference in the Credit
Agreement and the other Loan Documents to the “Credit Agreement”, “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement, as amended hereby.

(b) Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any Default or Event of Default or of any right, power,
privilege or remedy of any Agent, any Lender or any L/C Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver of any provision of the
Credit Agreement or any Loan Document, except as to any waiver explicitly set
forth in Section 7 of this Amendment.

(d) The Borrowers hereby confirm that the security interests and Liens granted
by the Borrowers pursuant to the Loan Documents continue to secure the
Obligations and that such security interests and Liens remain in full force and
effect.

Section 7. Waivers. Effective as provided in Section 3 (Conditions to
Effectiveness), the Required Lenders and all Lenders party hereto, solely to the
extent necessary to permit the Tranche B1 Term Loans to be incurred on the
Fourth Amendment Effective Date, hereby waive (i) the requirement under
Section 2.01(c)(i) (Facilities Increase) of the Credit Agreement that no
Facilities Increase shall be effective earlier than ten (10) days after the
delivery of the Facilities Increase Notice to the Administrative Agent in
respect of such Facilities Increase, (ii) the requirement under
Section 2.01(c)(i)(y) (Facilities Increase) of the Credit Agreement that the
Senior Secured Leverage Ratio be less than 1.50:1.00 in order to allow a
Facilities Increase in a principal amount in excess of the $500,000,000
permitted pursuant to Section 2.01(c)(i)(x) (Facilities Increase) and (iii) the
requirement under Section 2.01(c)(ii) (Facilities Increase) that the
Administrative Agent allocate amounts in respect of a Facilities Increase to
Eligible Assignees who are not existing Lenders only for amounts in excess of
the aggregate amount of the commitments received from existing Lenders.

 

19



--------------------------------------------------------------------------------

Section 8. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

Section 9. Submission to Jurisdiction. Any legal action or proceeding with
respect to this Amendment may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York, and,
by execution and delivery of this Amendment, each Person party hereto hereby
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

Section 10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

Section 11. Severability. The fact that any term or provision of this Amendment
(or of the Credit Agreement to the extent modified pursuant to this Amendment)
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation or
jurisdiction or as applied to any person.

Section 12. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Receipt by
the Administrative Agent of a facsimile, PDF or other electronic copy of an
executed signature page hereof shall constitute receipt by the Administrative
Agent of an executed counterpart of this Amendment.

Section 13. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed on the date set forth
above.

 

US BORROWER: JARDEN CORPORATION, a Delaware corporation By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Executive Vice President, General Counsel and
Secretary LUXEMBOURG BORROWER: JARDEN LUX HOLDINGS S.à r.l., a company
incorporated under the laws of the Grand Duchy of Luxembourg By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Authorized Signatory JARDEN LUX S.à r.l., a
company incorporated under the laws of the Grand Duchy of Luxembourg By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Category A Manager JARDEN LUX FINCO S.à r.l., a
company incorporated under the laws of the Grand Duchy of Luxembourg By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Category A Manager



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent and Tranche B1 Term Loan Lender By:  

/s/ Craig Malloy

Name:   Craig Malloy Title:   Director